 Case 3:18-cr-04083-JAH Document 78 Filed 09/21/20 PageID.321 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 18cr4083-JAH
11                     Plaintiff,                AMENDED ORDER OF
                                                 CRIMINAL FORFEITURE
12         v.
13   DANIEL WAYNE GORMAN,
14                     Defendant.
15
16        On October 16, 2019, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of DANIEL WAYNE GORMAN (“Defendant”) in the following properties:
19              (1)   Approximately nine (9) Laptop Computers
20              (2)   Approximately one (1) Desktop Computer
21              (3)   Approximately eight (8) card readers/encoders
22              (4)   Camera
23              (5)   Embossing machine
24              (6)   Tipping machine
25              (7)   One tablet
26              (8)   Approximately fifty-seven (57) electronic storage devices
27              (9)   Box of blank checks
28              (10) Approximately four ( 4) gun accessories
 Case 3:18-cr-04083-JAH Document 78 Filed 09/21/20 PageID.322 Page 2 of 6




1              (11) Two passports
2              (12) Approximately five-hundred forty (540) counterfeit
3                    credit cards
4              (13) Approximately six hundred ninety six (696) blank
5                    credit cards
6              (14) Approximately one-hundred eleven(111) plastic cards
7                    with magnetic stripe
8              (15) Approximately seventy-one (71) plastic cards
9              (16) Approximately nine (9) plastic cards with EMV chips
10             (17) Approximately seventy-one (71) counterfeit state
11                   identification cards
12             (18) Approximately six (6) counterfeit federal identification cards
13             (19) Approximately two (2) counterfeit identification cards
14             (20) Approximately ten (10) counterfeit social security cards
15             (21) Approximately nine (9) miscellaneous identification cards
16             (22) Approximately sixty (60) gift cards
17             (23) Approximately two (2) Blue Apron/Store cards
18             (24) Approximately forty-six (46) access cards
19             (25) Approximately two (2) stamps
20             (26) Labels
21             (27) Western Union card
22             (28) Approximately seven (7) notebooks
23             (29) Approximately two (2) checkbooks
24             (30) Two (2) computer disks
25             ( 31) CD
26             (32) Five envelopes
27             (33) Two documents containing personal information
28             (34) Card holder
                                      -2-                            18cr4083
 Case 3:18-cr-04083-JAH Document 78 Filed 09/21/20 PageID.323 Page 3 of 6




 1                (35) Box containing credit cards
 2                (36) Bag of miscellaneous cards
 3                (37) Trash bag of documents
 4                (38) Apple trackpad
 5                (39) Backpack
 6                (40) Luggage
 7                (41) Portfolio
 8                (42) Assorted electrical hardware
 9                (43) Label maker
10                (44) Weapon lock
11                (45) Box of keys
12                (46) SATA HDD station
13                (47) Wireless keyboard
14                (48) Magnetic strips
15                (49) Pack of laminate
16                (50) Black case
17                (51) Holographic image
18                (52) Wallet.
19         For thirty (30) consecutive days ending on August 7, 2020, the United States
20 published on its forfeiture website, www.forfeiture.gov, notice of the Court’s Order
21 and the United States’ intent to dispose of the properties in such manner as the
22 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
23 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
24 and further notifying all third parties of their right to petition the Court within thirty
25 (30) days of the final publication for a hearing to adjudicate the validity of their
26 alleged legal interest in the properties.
27 //
28 //
                                          -3-                             18cr4083
 Case 3:18-cr-04083-JAH Document 78 Filed 09/21/20 PageID.324 Page 4 of 6




 1         There were no potential third parties known to the United States to have
 2 alleged an interest in the forfeited properties; therefore, no one was provided with
 3 direct notice of the forfeiture.
 4         Thirty (30) days have passed following the final date of notice by publication,
 5 and no third party has made a claim to or declared any interest in the forfeited
 6 properties described above.
 7         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
 8 that, as a result of the failure of any third party to come forward or file a petition for
 9 relief from forfeiture as provided by law, all right, title and interest of DANIEL
10 WAYNE GORMAN and any and all third parties in the following properties are
11 hereby condemned, forfeited and vested in the United States of America:
12               (1)    Approximately nine (9) Laptop Computers
13               (2)    Approximately one (1) Desktop Computer
14               (3)    Approximately eight (8) card readers/encoders
15               (4)    Camera
16               (5)    Embossing machine
17               (6)    Tipping machine
18               (7)    One tablet
19               (8)    Approximately fifty-seven (57) electronic storage devices
20               (9)    Box of blank checks
21               (10) Approximately four ( 4) gun accessories
22               (11) Two passports
23               (12) Approximately five-hundred forty (540) counterfeit
24                      credit cards
25               (13) Approximately six hundred ninety six (696) blank
26                      credit cards
27               (14) Approximately one-hundred eleven(111) plastic cards
28                      with magnetic stripe
                                         -4-                              18cr4083
 Case 3:18-cr-04083-JAH Document 78 Filed 09/21/20 PageID.325 Page 5 of 6




1              (15) Approximately seventy-one (71) plastic cards
2              (16) Approximately nine (9) plastic cards with EMV chips
3              (17) Approximately seventy-one (71) counterfeit state
4                    identification cards
5              (18) Approximately six (6) counterfeit federal identification cards
6              (19) Approximately two (2) counterfeit identification cards
7              (20) Approximately ten (10) counterfeit social security cards
8              (21) Approximately nine (9) miscellaneous identification cards
9              (22) Approximately sixty (60) gift cards
10             (23) Approximately two (2) Blue Apron/Store cards
11             (24) Approximately forty-six (46) access cards
12             (25) Approximately two (2) stamps
13             (26) Labels
14             (27) Western Union card
15             (28) Approximately seven (7) notebooks
16             (29) Approximately two (2) checkbooks
17             (30) Two (2) computer disks
18             ( 31) CD
19             (32) Five envelopes
20             (33) Two documents containing personal information
21             (34) Card holder
22             (35) Box containing credit cards
23             (36) Bag of miscellaneous cards
24             (37) Trash bag of documents
25             (38) Apple trackpad
26             (39) Backpack
27             (40) Luggage
28             (41) Portfolio
                                      -5-                            18cr4083
 Case 3:18-cr-04083-JAH Document 78 Filed 09/21/20 PageID.326 Page 6 of 6




 1               (42) Assorted electrical hardware
 2               (43) Label maker
 3               (44) Weapon lock
 4               (45) Box of keys
 5               (46) SATA HDD station
 6               (47) Wireless keyboard
 7               (48) Magnetic strips
 8               (49) Pack of laminate
 9               (50) Black case
10               (51) Holographic image
11               (52) Wallet.
12         IT IS FURTHER ORDERED that costs incurred by the United States Secret
13 Service and any other governmental agencies which were incident to the seizure,
14 custody and storage of the properties be the first charge against the forfeited
15 properties.
16         IT IS FURTHER ORDERED that the United States Secret Service shall
17 dispose of the forfeited properties according to law.
18         DATED: September 21, 2020
19
                                          Hon. John A. Houston
20                                        United States District Judge
21
22
23
24
25
26
27
28
                                         -6-                             18cr4083
